 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,               Case No.: 19CR5160-MMA
11
12              Plaintiff,
                                             ORDER AND JUDGMENT OF
13        v.                                 DISMISSAL
14
     ANIBAL GONZALEZ-ZAMORA,
15                                           [Doc. No. 21]
16              Defendant
17
18
19       Upon due consideration, good cause appearing, the Court GRANTS the
20 government’s motion and DISMISSES the Indictment against Defendant Anibal
21 Gonzalez-Zamora without prejudice.
22       IT IS SO ORDERED AND ADJUDGED.
23 DATE: February 12, 2020              ______________________________________
24                                      HON. MICHAEL M. ANELLO
                                        United States District Judge
25
26
27
28
